     Case 19-45005-elm13 Doc 12 Filed 12/20/19                            Entered 12/20/19 12:51:34             Page 1 of 18
Law Office of Christina Fox
1205 Hall Johnson
Colleyville, Texas 76034



Bar Number: 24067604
Phone: (817) 519-8404

                                     IN THE UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                               FORT WORTH DIVISION

In re: Patricio Martinez, Jr.                     xxx-xx-0484             §          Case No:     19-45005-13
       3421 Crites St.                                                    §
                                                                                     Date:        12/20/2019
       Richland Hills, Texas 76118                                        §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $740.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $44,400.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
     Case 19-45005-elm13 Doc 12 Filed 12/20/19                               Entered 12/20/19 12:51:34                  Page 2 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.




                                                         MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                          SECTION I
                                      DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                     FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $740.00       per month, months     1       to    60    .

          For a total of    $44,400.00      (estimated " Base Amount ").
          First payment is due        1/6/2020       .

          The applicable commitment period ("ACP") is          60   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:              $0.00         .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are                $0.00          and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                            SCHED. AMOUNT                %      TERM (APPROXIMATE)             TREATMENT
                                                                                                     (MONTHS __ TO __)             $__ PER MO.

C. ATTORNEY FEES: To                                                              , total:       $1,500.00   ;
      $1,500.00 Pre-petition;                                 disbursed by the Trustee.




                                                                    Page 2
     Case 19-45005-elm13 Doc 12 Filed 12/20/19                            Entered 12/20/19 12:51:34               Page 3 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

                 MORTGAGEE                         SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                 # OF PAYMENTS             CURRENT POST-              FIRST CONDUIT
                                                                PAID BY TRUSTEE          PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

                 MORTGAGEE                         TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                  CREDITOR /                    SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                 COLLATERAL                                                                       (MONTHS __ TO __)            Per Mo.

B.
                  CREDITOR /                    SCHED. AMT.           VALUE             %                                    TREATMENT
                 COLLATERAL                                                                                                    Pro-rata

Ally Financial                                     $22,033.00         $11,250.00       5.25%                                          Pro-Rata
Car

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                 SCHED. AMT.           VALUE                   TREATMENT
                           COLLATERAL




                                                                 Page 3
     Case 19-45005-elm13 Doc 12 Filed 12/20/19                           Entered 12/20/19 12:51:34               Page 4 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.



Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                         CREDITOR                                                  COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                        $25,995.14       Month(s) 1-59                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Acima Credit                                                      $1,763.00
Ad Astra Recovery                                                   $657.00
Ally Financial                                                   $10,783.00 Unsecured portion of the secured debt (Bifurcated)
Atlas Credit Co, Inc                                                $208.00
Atlas Credit Co, Inc                                                  $0.00
Atlas Credit Co, Inc                                                  $0.00
Atlas Credit Co, Inc                                                  $0.00
Bank of America                                                   $1,019.00
Capital One                                                         $171.00
Comenity Bank/Zales                                                   $0.00
Conns                                                                 $0.00
Conns HomePlus                                                    $6,326.00
Conns HomePlus                                                        $0.00
Continental Finance Co                                                $0.00
Credit One Bank                                                       $0.00
Department of Education/Nelnet                                    $4,209.00
Department of Education/Nelnet                                    $1,030.00


                                                                Page 4
     Case 19-45005-elm13 Doc 12 Filed 12/20/19                         Entered 12/20/19 12:51:34              Page 5 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.


Enhanced Recovery Corp                                            $707.00
Fingerhut                                                            $0.00
First PREMIER Bank                                                $557.00
Internal Revenue Service                                        $5,386.54 Bifurcated portion of priority claim
Jefferson Capital Systems, LLC                                  $5,486.00
Jefferson Capital Systems, LLC                                    $511.00
Liftfund                                                             $0.00
LVNV Funding/Resurgent Capital                                    $946.00
Midland Funding                                                   $676.00
NCB Management Services                                         $1,504.00
Oportun                                                              $0.00
Oportun                                                              $0.00
Portfolio Recovery                                              $1,788.00
Portfolio Recovery                                              $1,156.00
Rent Recovery Solution LLC                                      $3,378.00
RISE Credit                                                          $0.00
Sam's Appliances & Furniture                                         $0.00
Speedy Cash                                                     $1,700.00
Sterling Jewelers, Inc.                                              $0.00
Target                                                          $1,016.00
Texas Car Title and Loan                                        $1,100.00
TXU/Texas Energy                                                $1,278.00
World Finance Corp/World Acceptance                             $1,864.00
World Finance Corp/World Acceptance                                  $0.00

TOTAL SCHEDULED UNSECURED:                                     $55,219.54
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     2%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                     ASSUME/REJECT         CURE AMOUNT        TERM (APPROXIMATE)          TREATMENT
                                                                                             (MONTHS __ TO __)

Terry Manor                                        Assumed                          $0.00

                                                          SECTION II
                                      DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                      FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.




                                                              Page 5
        Case 19-45005-elm13 Doc 12 Filed 12/20/19                           Entered 12/20/19 12:51:34                Page 6 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.


C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.




                                                                   Page 6
     Case 19-45005-elm13 Doc 12 Filed 12/20/19                              Entered 12/20/19 12:51:34                Page 7 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.


To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:
Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:
As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:

Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.




                                                                   Page 7
     Case 19-45005-elm13 Doc 12 Filed 12/20/19                             Entered 12/20/19 12:51:34                Page 8 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.


O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:
No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
     Case 19-45005-elm13 Doc 12 Filed 12/20/19                             Entered 12/20/19 12:51:34                Page 9 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                                  Page 9
    Case 19-45005-elm13 Doc 12 Filed 12/20/19                          Entered 12/20/19 12:51:34                Page 10 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Christina Fox
Christina Fox, Debtor's(s') Attorney                                      Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Christina Fox                                                         24067604
Christina Fox, Debtor's(s') Counsel                                       State Bar Number




                                                               Page 10
    Case 19-45005-elm13 Doc 12 Filed 12/20/19                        Entered 12/20/19 12:51:34                  Page 11 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.




                                                   CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the 19th day of December, 2019 :

(List each party served, specifying the name and address of each party)


Dated:           December 20, 2019                                        /s/ Christina Fox
                                                                          Christina Fox, Debtor's(s') Counsel

Acima Credit                                     Atlas Credit Co, Inc                               Conns HomePlus
xxx4378                                          xxxxxxxx8004                                       xxxxx3831
9815 Monroe Street                               Attn: Bankruptcy                                   Attn: Bankruptcy
4th Floor                                        914 W Front St                                     2445 Technology Forest Blvd, Bldg 4,
Sandy, UT 84070                                  Tyler, TX 75702                                    Ste
                                                                                                    The Woodlands, TX 77381

Ad Astra Recovery                                Bank of America                                    Continental Finance Co
xxx0848                                          xxxxxxxxxxxx0403                                   xxxxxxxxxxxx8066
7330 West 33rd Street North                      4909 Savarese Circle                               PO Box 8099
Suite 118                                        FL1-908-01-50                                      Newark, DE 19714
Wichita, KS 67205                                Tampa, FL 33634


Ally Financial                                   Capital One                                        Credit One Bank
xxxxxxxx3855                                     xxxxxxxxxxxx0135                                   xxxxxxxxxxxx1034
Attn: Bankruptcy Dept                            Attn: Bankruptcy                                   ATTN: Bankruptcy Department
PO Box 380901                                    PO Box 30285                                       PO Box 98873
Bloomington, MN 55438                            Salt Lake City, UT 84130                           Las Vegas, NV 89193


Atlas Credit Co, Inc                             Comenity Bank/Zales                                Department of Education/Nelnet
xxxxxxxx8005                                     xxxxxx3452                                         xxxxxxxxxxx1585
Attn: Bankruptcy                                 Attn: Bankruptcy                                   Attn: Claims
914 W Front St                                   PO Box 182125                                      PO Box 82505
Tyler, TX 75702                                  Columbus, OH 43218                                 Lincoln, NE 68501


Atlas Credit Co, Inc                             Conns                                              Department of Education/Nelnet
xxxxxxxx8002                                     xxxxx3830                                          xxxxxxxxxxx1685
Attn: Bankruptcy                                 Attn: Bankruptcy                                   Attn: Claims
914 W Front St                                   2445 Technology Forest Blvd, Bldg 4,               PO Box 82505
Tyler, TX 75702                                  Ste                                                Lincoln, NE 68501
                                                 The Woodlands, TX 77381

Atlas Credit Co, Inc                             Conns HomePlus                                     Enhanced Recovery Corp
xxxxxxxx8003                                     xxxxx3832                                          xxxxx3923
Attn: Bankruptcy                                 Attn: Bankruptcy                                   Attn: Bankruptcy
914 W Front St                                   2445 Technology Forest Blvd, Bldg 4,               8014 Bayberry Road
Tyler, TX 75702                                  Ste                                                Jacksonville, FL 32256
                                                 The Woodlands, TX 77381




                                                              Page 11
    Case 19-45005-elm13 Doc 12 Filed 12/20/19          Entered 12/20/19 12:51:34     Page 12 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.


Fingerhut                             NCB Management Services              Sam's Appliances & Furniture
xxxxxxxxxxxx5183                      xxxx7003                             xx1180
Attn: Bankruptcy                      Attn: Bankruptcy                     Attn: Bankruptcy
PO Box 1250                           One Allied Drive                     5050 East Belknap Street
Saint Cloud, MN 56395                 Trevose, PA 19053                    Haltom City, TX 76117


First PREMIER Bank                    Oportun                              Speedy Cash
xxxxxxxxxxxx0671                      xxx0204                              PO Box 780408
Attn: Bankruptcy                      Attn: Bankruptcy                     Wichita KS 67278-0408
PO Box 5524                           PO Box 4085
Sioux Falls, SD 57117                 Menlo Park, CA 94026


Internal Revenue Service              Oportun                              Sterling Jewelers, Inc.
PO Box 7346                           xxx8260                              xxxxxx0229
Philadelphia, PA 19101-7346           Attn: Bankruptcy                     Attn: Bankruptcy
                                      PO Box 4085                          PO Box 1799
                                      Menlo Park, CA 94026                 Akron, OH 44309


Jefferson Capital Systems, LLC        Patricio Martinez, Jr.               Target
xxxxxxxxx0003                         3421 Crites St.                      xxxxxxxxxxxx3433
PO Box 1999                           Richland Hills, Texas 76118          Attn: Bankruptcy
Saint Cloud, MN 56302                                                      PO Box 9475
                                                                           Minneapolis, MN 55440


Jefferson Capital Systems, LLC        Portfolio Recovery                   Terry Manor
xxxxxxxxx6003                         xxxxxxxxxxxx8580                     3421 Crites St.
PO Box 1999                           Attn: Bankruptcy                     Richland Hills, Texas 76118
Saint Cloud, MN 56302                 120 Corporate Blvd
                                      Norfold, VA 23502


Liftfund                              Portfolio Recovery                   Texas Car Title and Loan
x8037                                 xxxxxxxxxxxx8037                     7309 Blvd 26
2007 W Martin St                      Attn: Bankruptcy                     North Richland Hills, Texas 76180
San Antonio, TX 78207                 120 Corporate Blvd
                                      Norfold, VA 23502


LVNV Funding/Resurgent Capital        Rent Recovery Solution LLC           TXU/Texas Energy
xxxxxxxxxxxx5183                      xxx8441                              xxxxxxxxxxxx5915
Attn: Bankruptcy                      Attn: Bankruptcy                     Attn: Bankruptcy
PO Box 10497                          1945 The Exchange, Ste 120           PO Box 650393
Greenville, SC 29603                  Atlanta, GA 30339                    Dallas, TX 75265


Midland Funding                       RISE Credit                          World Finance Corp/World
xxxxxx4447                            xxxx9256                             Acceptance
2365 Northside Dr Ste 300             Attn: Bankruptcy                     xxxxxxx0101
San Diego, CA 92108                   PO Box 101808                        Attn: Bankruptcy
                                      Fort Worth, TX 76185                 PO Box 6429
                                                                           Greenville, SC 29606




                                                 Page 12
    Case 19-45005-elm13 Doc 12 Filed 12/20/19   Entered 12/20/19 12:51:34   Page 13 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.


World Finance Corp/World
Acceptance
xxxxxxx4901
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606




                                          Page 13
      Case 19-45005-elm13 Doc 12 Filed 12/20/19                           Entered 12/20/19 12:51:34                    Page 14 of 18
Law Office of Christina Fox
1205 Hall Johnson
Colleyville, Texas 76034



Bar Number: 24067604
Phone: (817) 519-8404
                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF TEXAS
                                                       FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Patricio Martinez, Jr.                      xxx-xx-0484      §      CASE NO: 19-45005-13
       3421 Crites St.                                              §
       Richland Hills, Texas 76118                                  §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       12/20/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                             $740.00
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $73.50                              $74.00
 Filing Fee                                                                                        $0.00                               $0.00
 Noticing Fee                                                                                     $43.05                               $0.00

 Subtotal Expenses/Fees                                                                         $121.55                               $74.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $618.45                              $666.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Ally Financial                       Car                                  $22,033.00        $11,250.00          1.25%                $140.63

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $140.63

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-45005-elm13 Doc 12 Filed 12/20/19                          Entered 12/20/19 12:51:34                 Page 15 of 18
Case No:     19-45005-13
Debtor(s):   Patricio Martinez, Jr.



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                 Collateral                            Amount          Collateral   Percentage    Payment Amount

                 Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                      $0.00

                                                 TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $140.63
      Debtor's Attorney, per mo:                                                                                                  $0.00
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $140.63
      Debtor's Attorney, per mo:                                                                                                  $0.00
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:
 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         12/20/2019

 /s/ Christina Fox
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
      Case 19-45005-elm13 Doc 12 Filed 12/20/19                          Entered 12/20/19 12:51:34       Page 16 of 18
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: Patricio Martinez, Jr.                                                    CASE NO.     19-45005-13
                                     Debtor


                                                                                  CHAPTER       13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on December 20, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                  /s/ Christina Fox
                                  Christina Fox
                                  Bar ID:24067604
                                  Law Office of Christina Fox
                                  1205 Hall Johnson
                                  Colleyville, Texas 76034
                                  (817) 519-8404



Acima Credit                                      Atlas Credit Co, Inc                        Capital One
xxx4378                                           xxxxxxxx8002                                xxxxxxxxxxxx0135
9815 Monroe Street                                Attn: Bankruptcy                            Attn: Bankruptcy
4th Floor                                         914 W Front St                              PO Box 30285
Sandy, UT 84070                                   Tyler, TX 75702                             Salt Lake City, UT 84130


Ad Astra Recovery                                 Atlas Credit Co, Inc                        Comenity Bank/Zales
xxx0848                                           xxxxxxxx8003                                xxxxxx3452
7330 West 33rd Street North                       Attn: Bankruptcy                            Attn: Bankruptcy
Suite 118                                         914 W Front St                              PO Box 182125
Wichita, KS 67205                                 Tyler, TX 75702                             Columbus, OH 43218


Ally Financial                                    Atlas Credit Co, Inc                        Conns
xxxxxxxx3855                                      xxxxxxxx8004                                xxxxx3830
Attn: Bankruptcy Dept                             Attn: Bankruptcy                            Attn: Bankruptcy
PO Box 380901                                     914 W Front St                              2445 Technology Forest Blvd, Bldg 4,
Bloomington, MN 55438                             Tyler, TX 75702                             Ste
                                                                                              The Woodlands, TX 77381

Atlas Credit Co, Inc                              Bank of America                             Conns HomePlus
xxxxxxxx8005                                      xxxxxxxxxxxx0403                            xxxxx3832
Attn: Bankruptcy                                  4909 Savarese Circle                        Attn: Bankruptcy
914 W Front St                                    FL1-908-01-50                               2445 Technology Forest Blvd, Bldg 4,
Tyler, TX 75702                                   Tampa, FL 33634                             Ste
                                                                                              The Woodlands, TX 77381
      Case 19-45005-elm13 Doc 12 Filed 12/20/19                     Entered 12/20/19 12:51:34            Page 17 of 18
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

  IN RE: Patricio Martinez, Jr.                                                   CASE NO.     19-45005-13
                                    Debtor


                                                                                  CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #1)

Conns HomePlus                                   First PREMIER Bank                          NCB Management Services
xxxxx3831                                        xxxxxxxxxxxx0671                            xxxx7003
Attn: Bankruptcy                                 Attn: Bankruptcy                            Attn: Bankruptcy
2445 Technology Forest Blvd, Bldg 4,             PO Box 5524                                 One Allied Drive
Ste                                              Sioux Falls, SD 57117                       Trevose, PA 19053
The Woodlands, TX 77381

Continental Finance Co                           Internal Revenue Service                    Oportun
xxxxxxxxxxxx8066                                 PO Box 7346                                 xxx0204
PO Box 8099                                      Philadelphia, PA 19101-7346                 Attn: Bankruptcy
Newark, DE 19714                                                                             PO Box 4085
                                                                                             Menlo Park, CA 94026


Credit One Bank                                  Jefferson Capital Systems, LLC              Oportun
xxxxxxxxxxxx1034                                 xxxxxxxxx0003                               xxx8260
ATTN: Bankruptcy Department                      PO Box 1999                                 Attn: Bankruptcy
PO Box 98873                                     Saint Cloud, MN 56302                       PO Box 4085
Las Vegas, NV 89193                                                                          Menlo Park, CA 94026


Department of Education/Nelnet                   Jefferson Capital Systems, LLC              Patricio Martinez, Jr.
xxxxxxxxxxx1585                                  xxxxxxxxx6003                               3421 Crites St.
Attn: Claims                                     PO Box 1999                                 Richland Hills, Texas 76118
PO Box 82505                                     Saint Cloud, MN 56302
Lincoln, NE 68501


Department of Education/Nelnet                   Liftfund                                    Portfolio Recovery
xxxxxxxxxxx1685                                  x8037                                       xxxxxxxxxxxx8580
Attn: Claims                                     2007 W Martin St                            Attn: Bankruptcy
PO Box 82505                                     San Antonio, TX 78207                       120 Corporate Blvd
Lincoln, NE 68501                                                                            Norfold, VA 23502


Enhanced Recovery Corp                           LVNV Funding/Resurgent Capital              Portfolio Recovery
xxxxx3923                                        xxxxxxxxxxxx5183                            xxxxxxxxxxxx8037
Attn: Bankruptcy                                 Attn: Bankruptcy                            Attn: Bankruptcy
8014 Bayberry Road                               PO Box 10497                                120 Corporate Blvd
Jacksonville, FL 32256                           Greenville, SC 29603                        Norfold, VA 23502


Fingerhut                                        Midland Funding                             Rent Recovery Solution LLC
xxxxxxxxxxxx5183                                 xxxxxx4447                                  xxx8441
Attn: Bankruptcy                                 2365 Northside Dr Ste 300                   Attn: Bankruptcy
PO Box 1250                                      San Diego, CA 92108                         1945 The Exchange, Ste 120
Saint Cloud, MN 56395                                                                        Atlanta, GA 30339
      Case 19-45005-elm13 Doc 12 Filed 12/20/19                       Entered 12/20/19 12:51:34       Page 18 of 18
                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE: Patricio Martinez, Jr.                                                   CASE NO.   19-45005-13
                                      Debtor


                                                                                 CHAPTER     13
                                    Joint Debtor

                                                   CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #2)

RISE Credit                                        World Finance Corp/World Acceptance
xxxx9256                                           xxxxxxx0101
Attn: Bankruptcy                                   Attn: Bankruptcy
PO Box 101808                                      PO Box 6429
Fort Worth, TX 76185                               Greenville, SC 29606


Sam's Appliances & Furniture                       World Finance Corp/World Acceptance
xx1180                                             xxxxxxx4901
Attn: Bankruptcy                                   Attn: Bankruptcy
5050 East Belknap Street                           PO Box 6429
Haltom City, TX 76117                              Greenville, SC 29606


Speedy Cash
PO Box 780408
Wichita KS 67278-0408




Sterling Jewelers, Inc.
xxxxxx0229
Attn: Bankruptcy
PO Box 1799
Akron, OH 44309


Target
xxxxxxxxxxxx3433
Attn: Bankruptcy
PO Box 9475
Minneapolis, MN 55440


Texas Car Title and Loan
7309 Blvd 26
North Richland Hills, Texas 76180




TXU/Texas Energy
xxxxxxxxxxxx5915
Attn: Bankruptcy
PO Box 650393
Dallas, TX 75265
